Title: To Benjamin Franklin from William Carmichael, 19 February 1780
From: Carmichael, William
To: Franklin, Benjamin


Sir,
Madrid Feby 19. 1780
I cannot Let M. Girard leave this Without a Letter for you altho’ probably he can give you much better Information of the States of Affairs here than it is in my Power to give. I did myself the Honor of writing to you from Cadiz and Informed you of M. Jay intentions of Sending me to this City, a Letter from himself which M. Gerard will deliver, will inform you of the steps He hath taken with this Court & that of Versailles. I can only add that the manner in which I have been received gives me great hopes that we shall not negociate with this Court at such a Distance as we have hittherto done. I was presented on Thursday last to the Count de florida Blanca & don Joseph de Galvez and am to receive an Answer to Mr. Jays letter on monday next, In the mean time I am at liberty to assure him that the King had ordered the Count de florida Blanca to receive any overtures he had to make on the Part of the United States. Some news which I have received here of the continued favorable dispositions of the Court of france give me great Pleasure. I hope this Court will follow an Exemple by which we profit so much. I have pitied your Situation for some time past exposed as you have been to so many imprudent Demands & to so many malevolent attacks. The News which I heard from france make me Hopes that you will be as easy in that Country as you have been invulnerable in America. In consequence of a resolve of Congress I beg you to procure me a Credit here. I did not reflect that Congress could not by a fiat give a value to Paper in Europe, when the miracle became contested in America, if however it can be done, it will be very agreable because it is necessary, We have no other news here, than the Departure of Rodney from Gibraltar, some call it an Escape, you may give what since [sense] you please to the word. I intreat you to remember me to Dr. Bancroft to whom I have already written & to your Grandson and to believe me with great respect. Your obliged & humble Servant 
(signed) Wm. Carmichael
Madrid 19th feby. 1780.
M. B. Franklin Esqe.
